Citation Nr: 1000335	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for arthritic changes of the left knee with meniscal tear.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in April 
2008 and January 2009.  It was remanded both times for 
additional evidentiary development.  


FINDING OF FACT

The service-connected arthritic changes in the left knee with 
meniscal tear are productive of, at most,  pain and 
restriction of extension to 10 degrees and restriction of 
flexion to 85 degrees.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for arthritic changes of the left knee with meniscal tear, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  After reviewing the claims folder, the 
Board finds that the Veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for the disability 
adjudicated by this decision.  Specifically, the discussions 
in June 2003, September 2003, March 2006, May 2008, and 
October 2009 VCAA letters have informed the Veteran of the 
information and evidence necessary to warrant entitlement to 
an increased rating for his left knee disability.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the Veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the VCAA letters and he was also 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for 
the issue on appeal in the March 2006 and May 2008 VCAA 
letters.  

Additionally, the Board notes that this appeal arises from 
the grant of service connection for the left knee where the 
Veteran has disagreed with the initial disability evaluation 
assigned.  As a result of the grant of service connection and 
the assignment of a specific disability rating and effective 
date for the left knee disability, section 5103(a) notice was 
no longer required.  See Dingess at 490 (2006).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records are in the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the veteran's disability, a 
VA examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations for 
the issue adjudicated by this decision.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the service-connected disability 
since the Veteran was last examined in March 2009.  38 C.F.R. 
§ 3.327(a) (2009).  Furthermore, the Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310-11 (2007).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations 
or opinions concerning the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2009).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
Veteran as relevant to the issue decided herein for which 
attempts to obtain the evidence have not been made.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the Veteran.

Analysis

The Veteran submitted a claim of entitlement to service 
connection for a left knee disorder in April 2003.  In 
December 2003, the RO granted service connection for the left 
knee disability and assigned a 10 percent disability 
evaluation.  The Veteran has disagreed with the initial 
disability evaluation assigned.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  However, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board has long recognized that, when considering initial 
ratings as in the current case, the degree of impairment 
since the effective date of the grant of service connection 
must be considered, to include the possibility that a staged 
rating may be assigned.  See Fenderson v. West, 12 Vet. App. 
119 (1998).  

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The service-connected left knee disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5010-
5261.  

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis, established by X-ray findings is 
rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, an evaluation of 10 percent is assigned for 
each major joint (including the ankle and the knee) or group 
of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

38 C.F.R. Section 4.71a, Diagnostic Code 5260, is applied for 
limitation of flexion in the leg.  Specifically, a 30 percent 
evaluation is assigned when there is flexion limited to 15 
degrees, a 20 percent evaluation is assigned when there is 
flexion limited to 30 degrees, and a 10 percent evaluation is 
assigned when there is flexion limited to 45 degrees.  Also 
for application is Diagnostic Code 5261 for limitation of 
extension of the leg, which provides a zero percent 
evaluation where extension is limited to 5 degrees, and a 
minimum compensable rating of 10 percent requires extension 
limited to 10 degrees.  A veteran can receive separate 
ratings for limitation of extension and flexion of the leg, 
if so warranted.  VAOPCGPREC 9-04.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

38 C.F.R. Section 4.71a, Diagnostic Code 5257, provides for a 
10 percent rating for slight recurrent subluxation or lateral 
instability of the knee.  Higher evaluations are assigned for 
greater levels of recurrent subluxation or lateral 
instability.  The Board notes, however, that service 
connection was granted for instability of the knee in 
September 2009 and a 10 percent evaluation was assigned under 
Diagnostic Code 5257.  The Veteran has not contested the 
initial disability evaluation assigned for instability of the 
knee.  The Board will not adjudicate the Veteran's knee claim 
under Diagnostic Code 5257.  

A VA clinical record dated in June 2003 demonstrates the 
Veteran sought treatment for intermittent left knee pain with 
swelling.  Physical examination revealed slight swelling.  

On VA examination in October 2003, the Veteran reported 
intermittent knee pain and occasional stiffness.  He denied 
locking, giving way, weakness and fatigability.  The pain 
level reportedly varied but could be up to a 10/10 and could 
occur spontaneously.  The Veteran had never gone home or 
missed work due to the knee problem.  He also reported that, 
if he had to work now with his knee at a pain level of 10, he 
would go home.  The knee condition in general did not 
interfere with activities of daily living.  Physical 
examination revealed that the collateral ligaments appeared 
stable bilaterally.  There was a normal range of motion with 
140 degrees of flexion and 0 degrees of extension.  He sensed 
a popping with flexion and extension on the left but no pain 
until a McMurray test was performed.  An X-ray was referenced 
as revealing minimal arthritic changes.  

In March 2006, the Veteran sought treatment for chronic left 
knee pain with a recent aggravation of symptoms.  He also 
reported swelling.  There were no problems associated with 
the knee giving way or weakness.  He experienced flares of 
pain.  He was employed as a factory worker.  The Veteran did 
not walk with a limp.  He was able to squat to only about 50 
percent of normal but the cause for this restriction was 
unclear as he did not report pain as the limiting factor.  
The knee range of motion was full bilaterally but with pain 
at the extreme of flexion on the left.  The assessment was 
acute medial left knee pain.  

In April 2007, the Veteran complained of left knee pain and 
swelling.  It was noted that the knee had been aspirated 
earlier in the month which was essentially unremarkable.  He 
reported that the knee would buckle or give way on occasion.  
Pain and stiffness waxed and waned through the day.  Physical 
examination revealed visible swelling.  The Veteran lacked 
about 10 degrees of full extension and about 30 degrees of 
full flexion due to knee pain and stiffness.  The pertinent 
impression was left knee arthralgia with effusion, most 
likely meniscal tear or other internal derangement.  

In May 2007, the Veteran reported that he was having 
difficulty with his employment as a driver due to knee pain.  
He walked with a limp.  Physical examination revealed that he 
lacked 10 degrees of full extension and lacked 20 degrees of 
full flexion due to pain.  The knee was stable.  The 
assessment was internal derangement of the left knee which 
was aggravated.  

In June 2007, the Veteran complained of left knee pain of a 
chronic nature with recurrent left knee effusion with 
previous taps.  The Veteran reported that there had been a 
recent increase in symptomatology, particularly with the 
weather changes.  It was noted that the range of motion was 
significantly decreased.  Another record dated in June 2007 
indicates the Veteran reported near constant knee pain.  The 
range of motion was from 5 degrees to 90 degrees.  

In August 2007, the Veteran underwent arthroscopy and partial 
menisectomy.  He was assigned a temporary total evaluation 
based on this hospitalization.  

In September 2007, the Veteran reported that his knee pain 
had improved to better than it was before the August 2007 
surgery.  Physical examination revealed that the range of 
motion reached 10 degrees short of full extension and 85 
degrees of flexion.  

In October 2007, the Veteran presented with significant 
swelling of the left knee.  The range of motion was from 0 to 
70 degrees.  Another record dated the same month indicates 
the range of motion was 5 degrees short of full extension to 
100 degrees of flexion.  

In November 2007, the Veteran reported he was still having 
trouble with his range of motion.  The pain was better than 
it had been prior to his surgery.  The range of motion was 
full extension to 100 degrees of flexion and, with assistance 
to 110 degrees of flexion.  

In April 2008, it was noted that the knee pain was very 
minimal.   

On VA examination in October 2008, the Veteran reported he 
had arthroscopic surgery in August 2007 which helped his knee 
pain quite a bit but his symptoms of pain and stiffness have 
been gradually returning.  Symptoms at that time of the 
examination were pain and stiffness.  Knee pain increased 
with inclement weather.  He had increased pain during his 
workday driving a bus due to his having to assist passengers 
on and off his bus.  There was no deformity, giving way or 
instability.  There was no locking since the surgery.  There 
were flares of pain every two to three weeks.  The flares of 
pain may limit the range of motion to a variable degree.  At 
its worst, he would avoid all knee movement, holding the knee 
slightly flexed at 25 degrees.  The range of motion of the 
knee was measured four times.  Flexion was consistently 
measured as being 90 degrees.  However, extension was 
measured as 5 degrees, 10 degrees, 45 degrees and 35 degrees.  
Pain was noted to be present at the end range of extension.  
The examiner reported that it did not appear that the Veteran 
was demonstrating the full active extension on subsequent 
trials that he may be capable of.  

The most recent VA examination was conducted in March 2009.  
There was reported giving way, pain and stiffness of the knee 
but no instability.  There were flares of pain.  The range of 
motion was from 0 degrees to 100 degrees.  The examiner 
opined that the Veteran's compliance with range of motion 
testing was fair.  There were no Deluca factors after 5 
repetitions of testing.  The Veteran did not describe any 
additional loss of function with flares.  The Veteran denied 
losing any work during the last 12 months.  

The Board finds that an increased rating is not warranted for 
the service-connected left knee upon application of 
Diagnostic Code 5261.  With the exception of the range of 
motion testing conducted at the time of the October 2008 VA 
examination, the greatest level of restriction measured in 
the range of extension is 10 degrees.  Limitation of 
extension to 10 degrees warrants a 10 percent disability 
evaluation and no more under Diagnostic Code 5261.  The Board 
finds that the range of motion testing conducted at the time 
of the October 2008 VA examination cannot be used as the 
examiner questioned the Veteran's efforts at extension.  The 
Board's finding that the October 2008 VA examination results 
are not representative of the Veteran's actual knee 
disability is reinforced by the fact that all the other range 
of motion testing has indicated that limitation of extension 
has been to 10 degrees or less.  

An increased rating is not warranted when the left knee is 
evaluated under Diagnostic Code 5260 based on limitation of 
flexion.  The greatest restriction in the flexion of the left 
knee recorded in the claims file is flexion limited to 85 
degrees which was noted in September 2007.  All the other 
range of motion testing has indicated that the range of 
motion of flexion is greater than 85 degrees.  Under 
Diagnostic Code 5260, flexion limited to 85 degrees warrants 
a non-compensable evaluation.  

The Board further finds that an increased rating is not 
warranted under either Diagnostic Code 5260 or 5261 upon 
application of 38 C.F.R. § 4.40 and 4.45 and the holding in 
Deluca, supra.  While the Veteran has reported that he 
experiences increased pain during flares, the examiner who 
conducted the most recent VA examination found that there 
were no Deluca factors after 5 repetitions of testing and the 
Veteran did not describe any loss of function with the 
flares.  The Board notes that the Veteran reported at the 
time of the October 2008 VA examination that he had flares of 
pain which may limit the range of motion of his knee to a 
variable degree and that, at its worse, the Veteran avoided 
all knee movement.  There is no other indication in the 
claims file that the Veteran experiences such a severe 
restriction in the range of motion of his knee during a 
flare.  The Veteran did not mention such a level of 
restriction prior to or subsequent to the October 2008 VA 
examination.  Five months later, at the time of the March 
2009 VA examination, no such symptomatology was reported.  It 
was specifically noted that the Veteran did not describe any 
additional loss in the range of motion during a flare.  The 
Board finds that, if such severe symptomatology was present 
prior to and subsequent to the October 2008 VA examination, 
the Veteran would have reported this to one of the health 
care professionals who treated his knee or who examined him 
for compensation and pension purposes.  The Board finds the 
preponderance of the evidence demonstrates that the flares of 
pain of the left knee do not result in any additional 
limitation of motion of the left knee.  Therefore, an 
increased rating is not warranted under either Diagnostic 
Code 5260 or 5261 based on pain on use or during flares.  

Based on the above, the Board finds that the preponderance of 
the evidence demonstrates that the service-connected left 
knee is manifested by, at most, pain and  restriction in the 
extension of the knee to 10 degrees and restriction in 
flexion of the knee to 85 degrees.  An increased rating is 
not warranted under either Diagnostic Code 5260 or 5261.  

Based on the above, the Board finds that an increased rating 
in excess of 10 percent is not warranted at any time during 
the appeal period.  A staged rating is not for application.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disorder is inadequate.  A comparison between the 
level of severity and symptomatology of the service-connected 
disability with the established criteria found in the rating 
schedule under Diagnostic Codes 5260 and 5261 show that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for the his left knee 
disability.  He underwent arthroscopic surgery in August 
2007.  The Board finds, however, that a single 
hospitalization during the appeal period does not equate to 
"frequent" hospitalizations.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disability.  The evidence of record demonstrates 
that the Veteran has reported knee pain while driving his bus 
but he has also indicated that he had not lost any work as a 
result of his knee disability.  There is no evidence of 
record which documents that the Veteran experienced marked 
interference with employment solely due to his left knee 
disability.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal is denied.  



____________________________________________
LANA K. JENG	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


